ON STATE’S MOTION FOR REHEARING
MORRISON, Judge.
The State urges that we reconsider our holding and now say that Cameron, though he was not shown to have been in any manner personally connected with the acts complained of or knowingly permitted the same to be done, should be found guilty. *474The majority remains convinced of the soundness of the reasoning of the Supreme Court of this State in Deramus v. Thornton, 160 Tex. 494, 333 S.W.2d 824, and are assured that such reasoning is applicable here.
The State’s motion for rehearing is overruled.